Stephens, J.
Applying the law as announced by the Supreme Court in answer to certified questions propounded in this case (172 Ga. 53, 157 S. E. 313), the verdict and judgment for the plaintiff were unauthorized by the evidence and were contrary to law. This ruling being controlling, it is unnecessary to pass upon the assignment of error on the order overruling the demurrer to the petition.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.

Hams, Harris & Popper, 8. M. Mathews, for plaintiff in error.
John R. L. Smith, Joseph LeConte Smith, contra.